Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is a final rejection in response to the amendment filed 10/22/2020.
Drawings
The amendment filed 10/22/2020 is not accepted. 
Specification
The amendment filed 10/22/2020 is not accepted.  This amendment introduces new matter which is not supported by the original disclosure.
Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  
Claims 23 and 24 each recite “wherein the first edge extends from the innermost ply of the plurality of CMC plies forming the inner layer to the outermost ply of the plurality of CMC plies forming the intermediate layer, wherein the first edge is continuously parallel to the second edge” and should recite “wherein the first edge extends from an innermost ply of the plurality of CMC plies forming the inner layer to an outermost ply of the plurality of CMC plies forming the intermediate layer, wherein the first edge is continuously parallel to the second edge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-11, 14-18 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10 and 25 recite “the first edge of the first component, the second edge of the second component, and the gap all being located on a first line that extends in the axial direction”.  The original disclosure is silent on any numbered lines and the figures show the first edge 194 and the second edge 196 are parallel to one another, i.e. do not exist on a common line, with the gap 198 therebetween.  Therefore, this is new matter.
Claims 9, 18 and 26 recite “wherein the integral protrusion, the second component, and the second gap are located on a second line that extends in the radial direction”.  While the original disclosure does not explicitly describe a “second gap”, this element is supported by the drawings, figure 6 shows a second gap defined by the upper edge of 192 and 202 and the lower edge of 94.  However, the original disclosure is silent on numbered lines and figure 6 shows integral protrusion 94 and the second component 192 are parallel to one another, i.e. do not exist on a common line, with the second gap therebetween.  Therefore, this is new matter.
Claim 25 recites “wherein a distance from the first edge to the second edge is greater than a distance from the integral protrusion to the second component.”  Figure 6 shows the distance 
Claims dependent thereon are rejected for the same reason.
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the Remarks that the amendment to the drawings and specification ameliorates the 112(a) new matter rejection of claims.  The amendment to the drawings and specification were not accepted because they also introduce new matter.  MPEP 2125(II) describes that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale.  The original disclosure does show a gap in the area marked 197 in the amended drawing filed 10/22/2020, but there is no indication that the drawings are to scale or any mention of this gap at all, and further no mention of its size relative to any other element.  Amending the specification and drawings to included limitations that have been previously indicated as new matter does not overcome a new matter rejection.  
Applicant argues on page 11 that Karafillis in view of Shi does not teach the claimed invention.  Applicant includes an annotated figure of Karafillis; however, as described above, the original disclosure does not support the amendments to the claims.  Therefore this argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERYN A MALATEK/            Examiner, Art Unit 3741